Title: To George Washington from Brigadier General Samuel Holden Parsons, 3 May 1779
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Redding [Conn.] 3d May 1779

On reviewing my Letter of Yesterday I find I have not fully expresd my Intentions respecting the March of the Brigade under my Command.

I suppose from the Tenor of your Excellency’s Letters an immediate Danger is apprehended at the North River and in that Case it becomes necessary to reinforce those Posts sooner than it will be possible to collect my Baggage & out Guards and march my Brigade; and therefore orderd Genl Huntington’s Brigade to march which have been held collected for that Purpose since the Orders of the 23d of April this Brigade marches with very little Baggage; on the Arrival of my Horses in Camp which I expect in a few Days, my Brigade can march to releive Huntington’s which will return unless otherwise orderd. this will keep the proposd Strength at the North River, which is not possible to be there seasonably if none are to march before my Brigade can be ready with their Baggage &c.
I have sent Lt Jones’s Commission and the proper Certificates for his Discharge. I am with Esteem & Respect, Yr Excellency’s Obedt Servt
Saml H. Parsons
